Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 


Claims 1-31 filed on 12/27/2018 are pending.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The scope of “an excitation wavelength” in the claim limitation “an excitation wavelength of electromagnetic radiation between 770 nm and 790 nm and between 795 nm and 815 nm” can’t be determined because an excitation wavelength of 

Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim limitation “the first image sensor” lacks antecedent basis in the claims which claim 18 depends from.

Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim limitation “the polarization filter” lacks antecedent basis in the claims which claim 25 depends from.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-4, 9-12 and 28 rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (“Wang”) [U.S Patent No. 6,537,211 B1] in view of Yoneya et al. (“Yoneya”) [U.S Patent Application Pub. 2001/0000317 A1 provided in IDS filed 03/26/2019]

Regarding claim 1, Wang meets the claim limitations as follows: 
An endoscopic system [Fig. 13-15] for use in a light deficient environment comprising: 
an imaging device [Fig. 13: ‘The endoscope camera 220’; Fig. 14: ‘the CCD camera at the distal tip of the endoscope 324] comprising: a tube (i.e. the endoscope) [Fig. 13: ‘208’; col. 25, ll. 55-67]; one or more image sensors (i.e. ‘The endoscope camera 220’) [Fig. 13: ‘208’; col. 25, ll. 55-67]; and a lens (i.e. a lens 204) [Fig. 13: ‘208’; col. 25, ll. 55-67] assembly comprising at least one optical element (i.e. a lens 204, collection optics 226, shutters 202 and 228) [Fig. 13] corresponding to the image sensor (i.e. ‘The endoscope camera 220’); 
a display for a user to visualize a scene (i.e. monitor 242) [Fig. 13; col. 26, ll. 1-15: ‘monitor 242’]; 
(i.e. computer 230 and video processor 236) [Fig. 13]; and 
a light engine (i.e. UV laser 200 and XE Arc Lamp 224) [Fig. 13], wherein the light engine comprises: an illumination source generating one or more pulses of electromagnetic radiation [col. 12; ll. 33-36: ‘using pulsed lasers’; col. 22, ll. 15-20: ‘a pulsed laser’; col. 26, ll. 20-22: ‘tissue-illumination pulses in two separate wavelength bands’]; and 

a lumen transmitting one or more pulses of electromagnetic radiation to a distal tip of an endoscope [Fig. 13; col. 25, ll. 60-66: illumination ports 216 at distal tip 208], wherein at least a portion of the one or more pulses of electromagnetic radiation includes an excitation wavelength of electromagnetic radiation between 770 nm and 790 nm (i.e. UV) [col. 2, ll. 45-50] and between 795 nm and 815 nm that cause one or more reagents (i.e. a tissue site 210) [col. 25, ll. 60-65] to fluoresce at a wavelength (i.e. ‘the fluorescence emission … 400-700nm) [col. 2, ll. 45-55] that is different from the excitation wavelength (i.e. ‘range for fluorescence excitation is between 350nm and 420nm) [col. 2, ll. 45-44] of the portion of the one or more pulses of electromagnetic radiation.
Wang does not disclose explicitly the following claim limitations (emphasis added):
a lumen transmitting one or more pulses of electromagnetic radiation to a distal tip of an endoscope, wherein at least a portion of the one or more pulses of electromagnetic radiation includes an excitation wavelength of electromagnetic radiation between 770 nm and 790 nm and between 795 nm and 815 nm that 
However in the same field of endeavor Yoneya discloses the deficient claim as follows: 
a lumen transmitting one or more pulses of electromagnetic radiation to a distal tip of an endoscope, wherein at least a portion of the one or more pulses of electromagnetic radiation includes an excitation wavelength of electromagnetic radiation between 770 nm and 790 nm and between 795 nm and 815 nm [Fig. 2; para. 0031: respective maximum fluorescence wavelength of the exciting light on condition of 735nm, 780nm and 790nm for the agent ‘indocyanine green’ (ICG) injected] that cause one or more reagents to fluoresce at a wavelength that is different from the excitation wavelength of the portion of the one or more pulses of electromagnetic radiation.
Wang and Yoneya are combinable because they are from the same field of fluorescence imaging.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Wang and Yoneya as motivation to include suitable excitation wavelength for ICG.


Regarding claim 2, Wang meets the claim limitations as follows: 
(i.e. wavelength filters 308 and 310) [Fig. 14A].
Wang does not disclose explicitly the following claim limitations (emphasis added):
further comprising a first filter that filters electromagnetic radiation between 770 nm and 790 nm.
However in the same field of endeavor Yoneya discloses the deficient claim as follows: 
further comprising a first filter that filters electromagnetic radiation between 770 nm and 790 nm [Fig. 2; para. 0031: respective maximum fluorescence wavelength of the exciting light on condition of 735nm, 780nm and 790nm for the agent ‘indocyanine green’ (ICG) injected. It would have been obvious to one with ordinary skill in the art to place filters of suitable wavelength ranges].
Wang and Yoneya are combinable because they are from the same field of fluorescence imaging.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Wang and Yoneya as motivation to include suitable excitation wavelength for ICG.


Regarding claim 3, Wang meets the claim limitations as follows: 
The endoscopic system of claim 1, further comprising a second filter that filters electromagnetic radiation between 795 nm and 815 nm (i.e. wavelength filters 308 and 310) [Fig. 14A; col. 27, ll. 20-25: ‘The UV filter 308 must reject visible light’; ‘The filter 310 in the red path’; col. 11, ll. 11-15: ‘The fluorescence emission was filtered in 2 bands’].
Wang does not disclose explicitly the following claim limitations (emphasis added):
further comprising a first filter that filters electromagnetic radiation between 770 nm and 790 nm.
However in the same field of endeavor Yoneya discloses the deficient claim as follows: 
further comprising a first filter that filters electromagnetic radiation between 770 nm and 790 nm [Fig. 2; para. 0031: respective maximum fluorescence wavelength of the exciting light on condition of 735nm, 780nm and 790nm for the agent ‘indocyanine green’ (ICG) injected. It would have been obvious to one with ordinary skill in the art to place filters of suitable wavelength ranges].
Wang and Yoneya are combinable because they are from the same field of fluorescence imaging.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Wang and Yoneya as motivation to include suitable excitation wavelength for ICG.


Regarding claim 4, Wang meets the claim limitations as follows: 
The endoscopic system of claim 1, further comprising a first filter that filters electromagnetic radiation between 770 nm and 790 nm and a second filter that filters electromagnetic radiation between 795 nm and 815 nm (i.e. wavelength filters 308 and 310) [Fig. 14A; col. 27, ll. 20-25: ‘The UV filter 308 must reject visible light’; ‘The filter 310 in the red path’; col. 11, ll. 11-15: ‘The fluorescence emission was filtered in 2 bands’].
Wang does not disclose explicitly the following claim limitations (emphasis added):
further comprising a first filter that filters electromagnetic radiation between 770 nm and 790 nm and a second filter that filters electromagnetic radiation between 795 nm and 815 nm.
However in the same field of endeavor Yoneya discloses the deficient claim as follows: 
further comprising a first filter that filters electromagnetic radiation between 770 nm and 790 nm and a second filter that filters electromagnetic radiation between 795 nm and 815 nm [Fig. 2; para. 0031: respective maximum fluorescence wavelength of the exciting light on condition of 735nm, 780nm and 790nm for the agent ‘indocyanine green’ (ICG) injected. It would have been obvious to one with ordinary skill in the art to place filters of suitable wavelength ranges].
Wang and Yoneya are combinable because they are from the same field of fluorescence imaging.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Wang and Yoneya as motivation to include suitable excitation wavelength for ICG.


Regarding claim 9, Wang meets the claim limitations as follows: 
The endoscopic system of claim 1, comprising one or more filters that allow electromagnetic radiation between 790 nm and 800 nm and above 815 nm to pass  (i.e. wavelength filters 308 and 310) [Fig. 14A; col. 27, ll. 20-25: ‘The UV filter 308 must reject visible light’; ‘The filter 310 in the red path’; col. 11, ll. 11-15: ‘The fluorescence emission was filtered in 2 bands’].
Wang does not disclose explicitly the following claim limitations (emphasis added):
comprising one or more filters that allow electromagnetic radiation between 790 nm and 800 nm and above 815 nm to pass through the one or more filters to the image sensor.
However in the same field of endeavor Yoneya discloses the deficient claim as follows: 
comprising one or more filters that allow electromagnetic radiation between 790 nm and 800 nm and above 815 nm to pass through the one or more filters to the image sensor [Fig. 2; para. 0031: respective maximum fluorescence wavelength of the exciting light on condition of 735nm, 780nm and 790nm for the agent ‘indocyanine green’ (ICG) injected. Maximum Fluorescence Wavelength 825nm. It would have been obvious to one with ordinary skill in the art to place filters of suitable wavelength ranges].
Wang and Yoneya are combinable because they are from the same field of fluorescence imaging.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Wang and Yoneya as motivation to include suitable excitation wavelength for ICG.



Regarding claim 10, Wang meets the claim limitations as follows: 
The endoscopic system of claim 1, wherein the image sensor detects one or more wavelengths of electromagnetic radiation emanating from the one or more fluorescing reagents to provide an image of one or more critical structures in a human body [Fig. 13-15; col. 26, ll. 1-10: ‘The fluorescence image signal 234 is processed’; ‘its information on the state of the observed tissue’].


Regarding claim 11, Wang meets the claim limitations as follows: 
The endoscopic system of claim 10, wherein the critical structures in a human body include one or more of a nerve, a ureter, a blood vessel, an artery [col. 10, ll. 45-50: ‘artery’], a blood flow [col. 5, ll. 10-15], and a tumor [col. 4, ll. 1-5; col. 4, ll. 60-65: These tumors’].


Regarding claim 12, Wang meets the claim limitations as follows: 
The endoscopic system of claim 10, wherein the one or more critical structures are cancer cells [col. 4, ll. 1-5; col. 4, ll. 60-65: These tumors’; col. 3, ll. 59-65: ‘Colorectal cancer’], and wherein the system receives fluoresced electromagnetic radiation from one or more molecules that attaches one or more fluorophores that fluoresce when exposed to electromagnetic radiation having a wavelength .
Wang does not disclose explicitly the following claim limitations (emphasis added):
wherein the system receives fluoresced electromagnetic radiation from one or more molecules that attaches one or more fluorophores that fluoresce when exposed to electromagnetic radiation having a wavelength between 770 nm and 790 nm and/or between 795 nm and 815 nm to one or more of the cancer cells.
However in the same field of endeavor Yoneya discloses the deficient claim as follows: 
wherein the system receives fluoresced electromagnetic radiation from one or more molecules that attaches one or more fluorophores that fluoresce when exposed to electromagnetic radiation having a wavelength between 770 nm and 790 nm and/or between 795 nm and 815 nm to one or more of the cancer cells [Fig. 2; para. 0031: respective maximum fluorescence wavelength of the exciting light on condition of 735nm, 780nm and 790nm for the agent ‘indocyanine green’ (ICG) injected].
Wang and Yoneya are combinable because they are from the same field of fluorescence imaging.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Wang and Yoneya as motivation to include suitable excitation wavelength for ICG.


Regarding claim 28, Wang meets the claim limitations as follows: 
(i.e. wavelength filters 308 and 310) [Fig. 14A].


Claims 5-6, 13-14, 17, 19-20, 23 and 30 rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (“Wang”) [U.S Patent No. 6,537,211 B1] in view of Yoneya et al. (“Yoneya”) [U.S Patent Application Pub. 2001/0000317 A1] further in view of Blanquart et al. (“Blanquart”) [US 2014/0163319 A1 provided in IDS filed on 01/18/2022]

Regarding claim 5, Wang in view of Yoneya meets the claim limitations as follows: 
The endoscopic system of claim 4, wherein each pulse of electromagnetic radiation results in an exposure frame created by the image sensor; wherein one or more exposure frames are displayed to a user as a single image on the display [Wang: Fig. 3, 4; col. 15, ll. 55-60: ‘the vascular pattern was clearly displayed on both the white light and fluorescence images’; col. 18, ll. 53: ‘display the diagnostic images’; Yoneya: Fig. 6; para. 0039: ‘a monitor 21 for displaying a fundus image’].
Neither Wang nor Yoneya discloses explicitly the following claim limitations (emphasis added):
wherein each pulse of electromagnetic radiation results in an exposure frame created by the image sensor; 
However in the same field of endeavor Blanquart discloses the deficient claim as follows: 
[Fig. 2-5; Fig. 13: Frame Reconstruction 1314; para. 0066-0067: ‘varying the duration and magnitude of the emitted electromagnetic pulse .. to control exposure’; Fig. 6-9A; para. 0070-0071] created by the image sensor; 
Wang, Yoneya and Blanquart are combinable because they are from the same field of fluorescence imaging.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Wang, Yoneya and Blanquart as motivation to vary the duration and magnitude of “the emitted electromagnetic pulse .. to control exposure”.


Regarding claim 6, Wang discloses the claim limitation “a visible color” [col. 11, ll. 10-20: ‘a color image was formed’].
Neither Wang nor Yoneya discloses explicitly the following claim limitations (emphasis added):
The endoscopic system of claim 5, wherein the single image is assigned a visible color for use on the display; wherein the visible color is 8-bit or 16-bit or n-bit.
However in the same field of endeavor Blanquart discloses the deficient claim as follows: 
wherein the single image is assigned a visible color for use on the display; wherein the visible color is 8-bit or 16-bit or n-bit [para. 0100].
Wang, Yoneya and Blanquart are combinable because they are from the same field of fluorescence imaging.



Regarding claim 13, Wang in view of Yoneya meets the claim limitations as follows: 
The endoscopic system of claim 1, wherein each pulse of electromagnetic radiation results in an exposure frame created by the image sensor; wherein one or more exposure frames are displayed to a user as a single image on the display [Wang: Fig. 3, 4; col. 15, ll. 55-60: ‘the vascular pattern was clearly displayed on both the white light and fluorescence images’; col. 18, ll. 53: ‘display the diagnostic images’; Yoneya: Fig. 6; para. 0039: ‘a monitor 21 for displaying a fundus image’].
Neither Wang nor Yoneya discloses explicitly the following claim limitations (emphasis added):
wherein each pulse of electromagnetic radiation results in an exposure frame created by the image sensor;
However in the same field of endeavor Blanquart discloses the deficient claim as follows: 
wherein each pulse of electromagnetic radiation results in an exposure frame [Fig. 2-5; Fig. 13: Frame Reconstruction 1314; para. 0066-0067: ‘varying the duration and magnitude of the emitted electromagnetic pulse .. to control exposure’; Fig. 6-9A; para. 0070-0071] created by the image sensor; 

It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Wang, Yoneya and Blanquart as motivation to vary the duration and magnitude of “the emitted electromagnetic pulse .. to control exposure”.


Regarding claim 14, Wang discloses the claim limitation “a visible color” [col. 11, ll. 10-20: ‘a color image was formed’].
Neither Wang nor Yoneya discloses explicitly the following claim limitations (emphasis added):
The endoscopic system of claim 12, wherein the single image is assigned a visible color for use on the display; wherein the visible color is 8-bit or 16-bit or n-bit.
However in the same field of endeavor Blanquart discloses the deficient claim as follows: 
wherein the single image is assigned a visible color for use on the display; wherein the visible color is 8-bit or 16-bit or n-bit [para. 0100].
Wang, Yoneya and Blanquart are combinable because they are from the same field of fluorescence imaging.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Wang, Yoneya and Blanquart as motivation to include color bit width of 12 as a design choice.


Regarding claim 17, Wang discloses the claim limitation “a first image sensor and a second image sensor” [col. 12, ll. 10-50: ‘Both the fluorescence and white light images are detected by the CCD’].
Neither Wang nor Yoneya discloses explicitly the following claim limitations (emphasis added):
The endoscopic system of claim 1, wherein the imaging device comprises a first image sensor and a second image sensor to produce a three-dimensional image.
However in the same field of endeavor Blanquart discloses the deficient claim as follows: 
wherein the imaging device comprises a first image sensor (i.e. 2902) and a second image sensor (i.e. 2904) [Fig. 29A, 29B; para. 0163] to produce a three-dimensional image  [para. 0163-0164: ‘wherein the first pixel array is dedicated to a different range of wave length electromagnetic radiation than the second pixel array’].
Wang, Yoneya and Blanquart are combinable because they are from the same field of fluorescence imaging.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Wang, Yoneya and Blanquart as motivation to include 3D pixel array so as to produce light deficient environments [Blanquart: para. 0035].


Regarding claim 19, Wang meets the claim limitations as follows: 
 (i.e. wavelength filters 308 or 310) [Fig. 14A].
Wang does not disclose explicitly the following claim limitations (emphasis added):
wherein the second image sensor receives electromagnetic radiation between 785 nm and 800 nm.
However in the same field of endeavor Yoneya discloses the deficient claim as follows: 
wherein the second image sensor receives electromagnetic radiation between 785 nm and 800 nm [Fig. 2; para. 0031: respective maximum fluorescence wavelength of the exciting light on condition of 735nm, 780nm and 790nm for the agent ‘indocyanine green’ (ICG) injected. Maximum Fluorescence Wavelength 825nm. It would have been obvious to one with ordinary skill in the art to place filters of suitable wavelength ranges].
Wang and Yoneya are combinable because they are from the same field of fluorescence imaging.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Wang and Yoneya as motivation to include suitable excitation wavelength for ICG.


Regarding claim 20, Wang meets the claim limitations as follows: 
The endoscopic system of claim 17, wherein the first image sensor comprises one or more filters that filters the electromagnetic radiation between 770 nm and 815  (i.e. wavelength filters 308 or 310) [Fig. 14A].
Wang does not disclose explicitly the following claim limitations (emphasis added):
wherein the first image sensor comprises one or more filters that filters the electromagnetic radiation between 770 nm and 815 nm and the second image sensor comprises one or more filters that filters the electromagnetic radiation between 760 nm and 785 nm and electromagnetic radiation between 800 nm and 850 nm.
However in the same field of endeavor Yoneya discloses the deficient claim as follows: 
wherein the first image sensor comprises one or more filters that filters the electromagnetic radiation between 770 nm and 815 nm and the second image sensor comprises one or more filters that filters the electromagnetic radiation between 760 nm and 785 nm and electromagnetic radiation between 800 nm and 850 nm [Fig. 2; para. 0031: respective maximum fluorescence wavelength of the exciting light on condition of 735nm, 780nm and 790nm for the agent ‘indocyanine green’ (ICG) injected. Maximum Fluorescence Wavelength 825nm. It would have been obvious to one with ordinary skill in the art to place filters of suitable wavelength ranges].
Wang and Yoneya are combinable because they are from the same field of fluorescence imaging.



Regarding claim 23, Wang in view of Yoneya meets the claim limitations as follows: 
The endoscopic system of claim 1, wherein each pulse of electromagnetic radiation results in an exposure frame created by the image sensor, such that a plurality of pulses results in a plurality of exposure frames that are created serially as sequential exposure frames [Wang: Fig. 3, 4; col. 15, ll. 55-60: ‘the vascular pattern was clearly displayed on both the white light and fluorescence images’; col. 18, ll. 53: ‘display the diagnostic images’; Yoneya: Fig. 6; para. 0039: ‘a monitor 21 for displaying a fundus image’].
Neither Wang nor Yoneya discloses explicitly the following claim limitations (emphasis added):
wherein each pulse of electromagnetic radiation results in an exposure frame created by the image sensor, such that a plurality of pulses results in a plurality of exposure frames that are created serially as sequential exposure frames; 
However in the same field of endeavor Blanquart discloses the deficient claim as follows: 
wherein each pulse of electromagnetic radiation results in an exposure frame [Fig. 2-5; Fig. 13: Frame Reconstruction 1314; para. 0066-0067: ‘varying the duration and magnitude of the emitted electromagnetic pulse .. to control exposure’; Fig. 6-9A; para. 0070-0071] created by the image sensor, such that a [Fig. 14: Video Data Stream R-G-B-G-R-G-B-G; Fig. 15, 16; para. 0101: ‘Different frames within the sequence’]  that are created serially as sequential exposure frames; 
Wang, Yoneya and Blanquart are combinable because they are from the same field of fluorescence imaging.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Wang, Yoneya and Blanquart as motivation to vary the duration and magnitude of “the emitted electromagnetic pulse .. to control exposure”.


Regarding claim 30, Wang in view of Yoneya meets the claim limitations as follows: 
The endoscopic system of claim 1, wherein each pulse of electromagnetic radiation results in an exposure frame [Fig. 13: monitor ‘242’] created by the image sensor; wherein one or more exposure frames is fed to a corresponding system (i.e. ‘computers’) that will provide location of critical tissue structures (i.e. ‘diseased regions’) [col. 4, ll. 55-65: ‘If sufficient information is present on the fluorescence, computers can be used to determine the presence and location of diseased regions in real-time’].
Neither Wang nor Yoneya discloses explicitly the following claim limitations (emphasis added):
wherein each pulse of electromagnetic radiation results in an exposure frame created by the image sensor; 

wherein each pulse of electromagnetic radiation results in an exposure frame [Fig. 2-5; Fig. 13: Frame Reconstruction 1314; para. 0066-0067: ‘varying the duration and magnitude of the emitted electromagnetic pulse .. to control exposure’; Fig. 6-9A; para. 0070-0071] created by the image sensor; 
Wang, Yoneya and Blanquart are combinable because they are from the same field of fluorescence imaging.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Wang, Yoneya and Blanquart as motivation to vary the duration and magnitude of “the emitted electromagnetic pulse .. to control exposure”.


Claims 7-8, 15-16, 18, 21-22 and 25 rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (“Wang”) [U.S Patent No. 6,537,211 B1] in view of Yoneya et al. (“Yoneya”) [U.S Patent Application Pub. 2001/0000317 A1] further in view of Blanquart et al. (“Blanquart”) [US 2014/0163319 A1] and Tsujita et al. (“Tsujita”) [US 2002/0138008 A1]

Regarding claim 7, Wang in view of Yoneya meets the claim limitations as follows: 
The endoscopic system of claim 4, wherein each pulse of electromagnetic radiation results in an exposure frame created by the image sensor; wherein one or more exposure frames are displayed to a user as an overlay image on the display [Wang: col. 12, ll. 20-25: ‘both the white light and fluorescence image, thus perfect registration (i.e. image overlay) occurs on the pseudo-color overlay].
Neither Wang nor Yoneya discloses explicitly the following claim limitations (emphasis added):
wherein each pulse of electromagnetic radiation results in an exposure frame created by the image sensor; 
However in the same field of endeavor Blanquart discloses the deficient claim as follows: 
wherein each pulse of electromagnetic radiation results in an exposure frame [Fig. 2-5; Fig. 13: Frame Reconstruction 1314; para. 0066-0067: ‘varying the duration and magnitude of the emitted electromagnetic pulse .. to control exposure’; Fig. 6-9A; para. 0070-0071] created by the image sensor; 
Wang, Yoneya and Blanquart are combinable because they are from the same field of fluorescence imaging.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Wang, Yoneya and Blanquart as motivation to vary the duration and magnitude of “the emitted electromagnetic pulse .. to control exposure”.
Neither Wang nor Yoneya nor Blanquart discloses explicitly the following claim limitations (emphasis added):
wherein one or more exposure frames are displayed to a user as an overlay image on the display.
However in the same field of endeavor Tsujita discloses the deficient claim as follows: 
 [Fig. 1, 5, 6, 7; para. 0182: ‘In the composed image …’].
Wang, Yoneya, Blanquart and Tsujita are combinable because they are from the same field of fluorescence imaging.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Wang, Yoneya, Blanquart and Tsujita as motivation to overlay images so as to display the living body issues with high reliability.


Regarding claim 8, Wang discloses the claim limitation “a visible color” [col. 11, ll. 10-20: ‘a color image was formed’].
Neither Wang nor Yoneya discloses explicitly the following claim limitations (emphasis added):
The endoscopic system of claim 7, wherein the overlay image is assigned a visible color for use on the display; wherein the visible color is 8-bit or 16-bit or n-bit.
However in the same field of endeavor Blanquart discloses the deficient claim as follows: 
wherein the single image is assigned a visible color for use on the display; wherein the visible color is 8-bit or 16-bit or n-bit [para. 0100].
Wang, Yoneya and Blanquart are combinable because they are from the same field of fluorescence imaging.


Regarding claim 15, Wang in view of Yoneya meets the claim limitations as follows: 
The endoscopic system of claim 1, wherein each pulse of electromagnetic radiation results in an exposure frame created by the image sensor; wherein one or more exposure frames are displayed to a user as an overlay image on the display [Wang: col. 12, ll. 20-25: ‘both the white light and fluorescence image, thus perfect registration (i.e. image overlay) occurs on the pseudo-color overlay].
Neither Wang nor Yoneya discloses explicitly the following claim limitations (emphasis added):
wherein each pulse of electromagnetic radiation results in an exposure frame created by the image sensor; 
However in the same field of endeavor Blanquart discloses the deficient claim as follows: 
wherein each pulse of electromagnetic radiation results in an exposure frame [Fig. 2-5; Fig. 13: Frame Reconstruction 1314; para. 0066-0067: ‘varying the duration and magnitude of the emitted electromagnetic pulse .. to control exposure’; Fig. 6-9A; para. 0070-0071] created by the image sensor; 
Wang, Yoneya and Blanquart are combinable because they are from the same field of fluorescence imaging.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Wang, Yoneya and Blanquart as the emitted electromagnetic pulse .. to control exposure”.
Neither Wang nor Yoneya nor Blanquart discloses explicitly the following claim limitations (emphasis added):
wherein one or more exposure frames are displayed to a user as an overlay image on the display. 
However in the same field of endeavor Tsujita discloses the deficient claim as follows: 
wherein one or more exposure frames are displayed to a user as an overlay image on the display [Fig. 1, 5, 6, 7; para. 0182: ‘In the composed image …’].
Wang, Yoneya, Blanquart and Tsujita are combinable because they are from the same field of fluorescence imaging.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Wang, Yoneya, Blanquart and Tsujita as motivation to overlay images so as to display the living body issues with high reliability.


Regarding claim 16, Wang discloses the claim limitation “a visible color” [col. 11, ll. 10-20: ‘a color image was formed’].
Neither Wang nor Yoneya discloses explicitly the following claim limitations (emphasis added):
the visible color is 8-bit or 16-bit or n-bit.
However in the same field of endeavor Blanquart discloses the deficient claim as follows: 
wherein the overlay image is assigned a visible color for use on the display; wherein the visible color is 8-bit or 16-bit or n-bit [para. 0100].
Wang, Yoneya and Blanquart are combinable because they are from the same field of fluorescence imaging.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Wang, Yoneya and Blanquart as motivation to include color bit width of 12 as a design choice.


Regarding claim 18, Wang meets the claim limitations as follows: 
The endoscopic system of claim 16, wherein the first image sensor receives electromagnetic radiation above 815 nm (i.e. wavelength filters 308 or 310) [Fig. 14A].
Wang does not disclose explicitly the following claim limitations (emphasis added):
wherein the first image sensor receives electromagnetic radiation above 815 nm.
However in the same field of endeavor Yoneya discloses the deficient claim as follows: 
wherein the first image sensor receives electromagnetic radiation above 815 nm [Fig. 2; para. 0031: respective maximum fluorescence wavelength of the exciting light on condition of 735nm, 780nm and 790nm for the agent ‘indocyanine green’ (ICG) injected. Maximum Fluorescence Wavelength 825nm. It would have been obvious to one with ordinary skill in the art to place filters of suitable wavelength ranges].
Wang and Yoneya are combinable because they are from the same field of fluorescence imaging.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Wang and Yoneya as motivation to include suitable excitation wavelength for ICG.


Regarding claim 21, Wang meets the claim limitations as follows: 
The endoscopic system of claim 16, wherein the system comprises a first filter that filters electromagnetic radiation between 770 nm and 815 nm (i.e. wavelength filters 308 and 310) [Fig. 14A].
Wang does not disclose explicitly the following claim limitations (emphasis added):
wherein the system comprises a first filter that filters electromagnetic radiation between 770 nm and 815 nm.
However in the same field of endeavor Yoneya discloses the deficient claim as follows: 
wherein the system comprises a first filter that filters electromagnetic radiation between 770 nm and 815 nm [Fig. 2; para. 0031: respective maximum fluorescence wavelength of the exciting light on condition of 735nm, 780nm and 790nm for the agent ‘indocyanine green’ (ICG) injected. Maximum Fluorescence Wavelength 825nm. It would have been obvious to one with ordinary skill in the art to place filters of suitable wavelength ranges].
Wang and Yoneya are combinable because they are from the same field of fluorescence imaging.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Wang and Yoneya as motivation to include suitable excitation wavelength for ICG.


Regarding claim 22, Wang meets the claim limitations as follows: 
The endoscopic system of claim 16, wherein the system comprises a second filter that filters electromagnetic radiation between 760 nm and 785 nm and electromagnetic radiation between 800 nm and 850 nm (i.e. wavelength filters 308 and 310) [Fig. 14A].
Wang does not disclose explicitly the following claim limitations (emphasis added):
wherein the system comprises a first filter that filters electromagnetic radiation between 770 nm and 815 nm.
However in the same field of endeavor Yoneya discloses the deficient claim as follows: 
wherein the system comprises a second filter that filters electromagnetic radiation between 760 nm and 785 nm and electromagnetic radiation between 800 nm and 850 nm [Fig. 2; para. 0031: respective maximum fluorescence wavelength of the exciting light on condition of 735nm, 780nm and 790nm for the agent ‘indocyanine green’ (ICG) injected. Maximum Fluorescence Wavelength 825nm. It would have been obvious to one with ordinary skill in the art to place filters of suitable wavelength ranges].
Wang and Yoneya are combinable because they are from the same field of fluorescence imaging.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Wang and Yoneya as motivation to include suitable excitation wavelength for ICG.


Regarding claim 25, Wang in view of Yoneya and Blanquart and meets the claim limitations set forth in claim 23.
Neither Wang nor Yoneya nor Blanquart discloses explicitly the following claim limitations (emphasis added):
The endoscopic system of claim 23, wherein the polarization filter is located in a path of the electromagnetic radiation.
However in the same field of endeavor Tsujita discloses the deficient claim as follows: 
wherein the polarization filter is located in a path of the electromagnetic radiation [para. 0011]; 
Wang, Yoneya, Blanquart and Tsujita are combinable because they are from the same field of fluorescence imaging.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Wang, Yoneya, Blanquart and .


Claims 24, 26, 27, 29 and 31 rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (“Wang”) [U.S Patent No. 6,537,211 B1] in view of Yoneya et al. (“Yoneya”) [U.S Patent Application Pub. 2001/0000317 A1] further in view of Tsujita et al. (“Tsujita”) [US 2002/0138008 A1]

Regarding claim 24, Wang in view of Yoneya meets the claim limitations set forth in claim 1.
Neither Wang nor Yoneya discloses explicitly the following claim limitations (emphasis added):
The endoscopic system of claim 1, wherein the light engine comprises a polarization filter.
However in the same field of endeavor Tsujita discloses the deficient claim as follows: 
wherein the light engine comprises a polarization filter [para. 0011]; 
Wang, Yoneya and Tsujita are combinable because they are from the same field of fluorescence imaging.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Wang, Yoneya and Tsujita as motivation to include a polarizing filter as a known technique [Tsujita: para. 0011-0012].


Regarding claim 26, Wang in view of Yoneya meets the claim limitations set forth in claim 24 as follows:
The endoscopic system of claim 24, wherein the polarization filter is located at a proximal end of the lumen (i.e. wavelength filters 308 and 310 located at the lamp 302) [Fig. 14A].
Wang, Yoneya and Tsujita are combinable because they are from the same field of fluorescence imaging.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Wang, Yoneya and Tsujita as motivation to include a polarizing filter as a known technique [Tsujita: para. 0011-0012].


Regarding claim 27, Wang in view of Yoneya meets the claim limitations set forth in claim 24 as follows:
The endoscopic system of claim 24, wherein the polarization filter is located at a distal end of the lumen (i.e. wavelength filters 308 and 310 located at the lamp 302) [Fig. 14A].
Wang does not disclose explicitly the following claim limitations (emphasis added):
wherein the polarization filter is located at a distal end of the lumen.
However in the same field of endeavor Yoneya discloses the deficient claim as follows: 
wherein the light engine comprises a polarization filter [para. 0011]; 

It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Wang, Yoneya and Tsujita as motivation to include a polarizing filter as a known technique [Tsujita: para. 0011-0012].


Regarding claim 29, Wang in view of Yoneya meets the claim limitations set forth in claim 1.
Neither Wang nor Yoneya discloses explicitly the following claim limitations (emphasis added):
The endoscopic system of claim 1, wherein the lens assembly comprises a polarization filter.
However in the same field of endeavor Tsujita discloses the deficient claim as follows: 
wherein the lens assembly comprises a polarization filter [para. 0011]; 
Wang, Yoneya and Tsujita are combinable because they are from the same field of fluorescence imaging.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Wang, Yoneya and Tsujita as motivation to include a polarizing filter as a known technique [Tsujita: para. 0011-0012].


Regarding claim 31, Wang meets the claim limitations as follows:
[Fig. 4: shows Florescence Excitation Area is overlaid on White Image Area; para. 0007: ‘fluorescent reagents may provide a unique view of a body cavity that highlights certain tissues, structures, or conditions …’] is received by the endoscopic system and overlaid on a display [col. 12, ll. 20-25: ‘both the white light and fluorescence image, thus perfect registration (i.e. image overlay) occurs on the pseudo-color overlay], wherein the critical structures are encoded to any color (i.e. ‘pseudo-color overlay) [col. 10, ll. 45-50; col. 12, ll. 20-25; col. 12, ll. 45-50: ‘the image processing algorithm’] selected by either an algorithm or a user.
Neither Wang nor Yoneya discloses explicitly the following claim limitations (emphasis added):
wherein the location of critical structures is received by the endoscopic system and overlaid on a display.
However in the same field of endeavor Tsujita discloses the deficient claim as follows: 
wherein the location of critical structures is received by the endoscopic system and overlaid on a display [Fig. 1, 5, 6, 7; para. 0182: ‘In the composed image …’]; 
Wang, Yoneya and Tsujita are combinable because they are from the same field of fluorescence imaging.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Wang, Yoneya and Tsujita as motivation to overlay images so as to display the living body issues with high reliability.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D LE whose telephone number is (571)270-5382.  The examiner can normally be reached on Monday - Alternate Friday: 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 


/PETER D LE/
Primary Examiner, Art Unit 2488